Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The approval of the Applicant’s terminal disclaimer, filed November 1, 2021, caused the withdrawal of the rejection of claims 1-15 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,431,766 as set forth in the Office action mailed August 4, 2021.
The prior art fails to teach or make obvious the applicant’s claimed buffer layer comprises a biscarbazole compound and a triphenylene compound, where the triphenylene compound meets applciant’s formula 2.  The prior art Ise et al. (WO 2012/033061) (hereafter “Ise”), where a machine translation is used as the English equivalent, teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, a hole blocking layer, an electron transporting layer, an electron injecting layer (applicant’s electron transporting region), and a cathode (pages 33 and 34 of the machine translation).  Ise teaches 
    PNG
    media_image1.png
    73
    144
    media_image1.png
    Greyscale
 as the hole blocking material (page 33 of the machine translation and paragraphs [0298] and [0313] of the WO document).  The prior art Adachi et al. (WO 2012/114745), where Adachi et al. (US 2014/0034936) (hereafter “Adachi”) is used as the English equivalent, teaches following compounds 
    PNG
    media_image2.png
    97
    279
    media_image2.png
    Greyscale
,
    PNG
    media_image3.png
    132
    242
    media_image3.png
    Greyscale
 (which is claimed by the applicant), and 
    PNG
    media_image4.png
    188
    240
    media_image4.png
    Greyscale
 are a few examples (paragraph [0062]).  Adachi teaches that when these compounds are used instead of Alq as an electron transporting material the device has improved efficiency and a lower drive voltage (paragraphs [0128]-[0130], Table 1).  Neither the compounds of Ise or Adachi meet applicant’s claimed 2.  The prior art fails to teach or make obvious using compounds the meet applicant’s claimed formula 2 in the applicant’s claimed buffer layer; therefore, claims 1-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759